NO. 12-17-00092-CR
                               IN THE COURT OF APPEALS
                  TWELFTH COURT OF APPEALS DISTRICT
                                             TYLER, TEXAS


IN RE:                                                     §

MICHAEL KENNEDY,                                           §        ORIGINAL PROCEEDING

RELATOR                                                    §

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Relator, Michael Kennedy, has filed this original proceeding, in which he raises
complaints regarding events that occurred before and during trial, as well as complaints that he
has not been allowed to file pro se appellate briefs. However, Relator appealed his conviction
several years ago and this Court affirmed; thus, Relator’s conviction has been final for several
years, and cause number 29326 is no longer pending in the trial court. See Kennedy v. State, No.
12–11–00041–CR, 2012 WL 3201924, at *8 (Tex. App.–Tyler Aug. 8, 2012, pet. ref’d) (mem.
op., not designated for publication) (affirming judgment on punishment); see also Kennedy v.
State, No. 12–08–00246–CR, 2009 WL 4829989, at *3–4 (Tex. App.–Tyler Dec. 16, 2009, pet.
stricken) (mem. op., not designated for publication) (affirming judgment of conviction). Under
these circumstances, this Court lacks jurisdiction to consider Relator’s complaints regarding his
final felony conviction.1 See Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim.
App. 1991); see also In re Briscoe, 230 S.W.3d 196, 196-97 (Tex. App.—Houston [14th Dist.]
2006, orig. proceeding); In re McAfee, 53 S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.]
2001, orig. proceeding). We dismiss Relator’s petition for want of jurisdiction.

         1
           On February 15, 2017, the Texas Court of Criminal Appeals issued an abuse of writ order against Relator,
in which it found that he (1) had filed seven applications regarding his conviction, (2) “continues to raise issues that
have been presented and rejected in previous applications or that should have been presented in previous
applications[,]” and (3) “[b]ecause of his repetitive claims, … Applicant’s claims are barred from review under
Article 11.07, § 4, and are waived and abandoned by his abuse of the writ.” Ex Parte Michael Allyn Kennedy, No.
WR-75,385-24 (Tex. Crim. App. Feb. 15, 2017).
Opinion delivered April 5, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                              (DO NOT PUBLISH)




                                                          2
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                            APRIL 5, 2017



                                        NO. 12-17-00092-CR

                                      MICHAEL KENNEDY,
                                           Relator
                                             V.

                                  HON. MARK A. CALHOON,
                                        Respondent


                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Michael Kennedy; who is the relator in Cause No. 29326, pending on the docket of the 3rd
Judicial District Court of Anderson County, Texas. Said petition for writ of mandamus having
been filed herein on April 3, 2017, and the same having been duly considered, because it is the
opinion of this Court that it lacks jurisdiction, it is therefore CONSIDERED, ADJUDGED and
ORDERED that the said petition for writ of mandamus be, and the same is, hereby dismissed for
want of jurisdiction.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.


                                                     3